DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/20 has been entered.
 
Examiner’s Reasons for Allowance
In response to the amendments filed on 12/09/20 claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1 & 6.  The prior art fails to disclose or teach a method for an improved review system, the method comprising: receiving information that identifies a current geographic location of a handheld device; receiving a first selection by a user to review businesses or attractions, and displaying on the handheld 
The closest prior art appears to be Jackson (US Patent 9,418,370), in view of Davis (US Patent Pub. 20080294639).  Jackson disclose a system of obtaining online user reviews of events or destinations based on mobile device information, which includes receiving location data corresponding to a location of a device, and receiving temporal data corresponding to a time when the device was at the location.  Jackson, also includes obtaining event information based on the location data and the temporal data, and generating a user interface on the device to permit reviews of an event associated with the event information.  Davis teach a contact management and registration utility that processes requests to manage one or more programs and/or products for an organization. Requests are transmitted to authorizing officers for the corporation for review and configuration.  However, neither Jackson nor Davis, individually or in combination with each other disclose or teach all the recited claim limitations of the independent claims.  
Consequently, claims 1-20 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649